DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant's election without traverse of Group I, drawn to compounds and compositions of formula I, in the reply filed 3/28/2022 is acknowledged.  
Claims 1-41, 44, 47-49 are pending.  Claims 47-48, 57 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1-3, 6-14, 16-22, 25-41, 44 are examined herein insofar as they read on the elected invention and species. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Cynthia Hathaway on 6/10/2022.
Please replace the claims with the following listing:

(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Currently Amended) A compound of 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(III)
or a salt, polymorph, or tautomer thereof, wherein:
R1 is chosen from hydrogen, C1–C6 alkyl, and C1–C6 cycloalkyl;
L is chosen from O, S, CH2, NH, NR4, S(O), SO2, and CR4=CR5; 
each R2 is independently chosen from 5-10-membered heteroaryl, C1–C6 alkoxy, C1–C6 alkyl, C1–C6 alkylsulfonyl, C1–C6 alkylthio, C1–C6 haloalkoxy, C1–C6 haloalkyl, C6–C10 aryl, cyano, and halogen;
n is 0, 1, or 2;
R3 is chosen from 3-10-membered heterocycloalkyl, 5-10-membered heteroaryl, C1–C6 alkyl, C1–C6 sulfonyl, C3–C6 cycloalkyl, C3–C6 cycloalkylalkyl, C6–C10 aryl, and C6–C10 arylalkyl;
R4 and R5 are each independently chosen from hydrogen and C1–C6 alkyl, or R4 and R5, together with the atoms to which they are attached, form a cycloalkenyl; and
each R6 is independently chosen from 4-6-membered heterocycloalkyl, 5-10-membered heteroaryl, amino, C1–C6 alkoxy, C1–C6 alkyl, C1–C6 alkylsulfonyl, C1–C6 haloalkyl, C3–C6 cycloalkyl, C3–C6 cycloalkylalkyl, carboxyl, cyano, halogen, hydroxyl, methyl-4-6-membered heterocycloalkyl, and phenyl; and 
m is 0, 1, 2, or 3.
(Previously presented) The compound of claim 10, wherein R3 is chosen from methyl, propyl, cyclopropyl, cyclobutyl, cyclopentyl, tetrahydrofuranyl, cyclohexyl, tetrahydropyranyl, piperidinyl, dihydropyranyl, indazolyl, benzodioxolyl, phenyl, pyridinyl, pyrimidinyl, pyridazinyl, pyrazolyl, oxazolyl, thiazolyl, imidazolyl, triazolyl, benzoxazolyl, oxodihydropyridinyl, thiazolyl, tetrazolyl, cyclopropylmethyl, cyclobutylmethyl, cyclopentylmethyl, cyclohexylmethyl, benzyl, dioxaspirodecanyl, oxocyclohexyl, and bicyclo[1.1.1]pentyl, any of which is optionally substituted with 1, 2, or 3 R6 groups. 
(Previously presented) The compound of claim 10, wherein R3 is chosen from C1–C6 alkyl, C3–C6 cycloalkyl, and C3–C6 cycloalkylalkyl, any of which is optionally substituted with 1, 2, or 3 R6 groups.
(Previously presented) The compound of claim 10, wherein R3 is chosen from propyl and cyclopropylmethyl.
(Previously presented) The compound of claim 10, wherein R6 is chosen from methyl, hydroxyl, amino, dimethylamino, propyl, cyclopropylmethyl, indazolyl, benzodioxolyl, cyclopropyl, tetrahydrofuranyl, cyclohexyl, tetrahydropyranyl, piperidinyl, methylpiperidinyl, phenyl, fluoro, chloro, methylsulfonyl, cyano, trifluoromethyl, methoxy, carboxyl, and fluoromethyl.
(Original) The compound of claim 14, wherein R6 is chosen from chloro, methyl, cyano, fluoro, methylsulfonyl, methoxy, carboxyl, trifluoromethyl. 
(Previously presented) The compound of claim 10, wherein m is 0.
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Original) A compound of claim 10, having structural Formula V,

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(V)
or a salt, polymorph, or tautomer thereof, wherein:
R1 is chosen from hydrogen, C1–C6 alkyl, and C1–C6 cycloalkyl;
L is chosen from O and S; 
each R2 is independently chosen from 5-10-membered heteroaryl, C1–C6 alkoxy, C1–C6 alkyl, C1–C6 alkylsulfonyl, C1–C6 alkylthio, C1–C6 haloalkoxy, C1–C6 haloalkyl, C6–C10 aryl, cyano, and halogen;
n is 0, 1, or 2;
R3 is chosen from C2–C6 alkyl, C3–C6 cycloalkyl, and C3–C6 cycloalkylalkyl;
and
each R6 is C1–C6 alkoxy, C1–C6 alkyl, C1–C6 haloalkyl, C3–C6 cycloalkyl, cyano, halogen, and hydroxyl; and 
m is 0, 1, 2, or 3.
(Original) The compound of claim 27, wherein R1 is hydrogen. 
(Previously presented) The compound of claim 27, wherein n is 0. 
(Previously presented) The compound claim 27, wherein n is 0 or 1; and R6, if present, is halogen. 
(Previously presented) The compound of claim 27, wherein R3 is chosen from C2–C6 alkyl, C3–C6 cycloalkyl, and C3–C6 cycloalkylmethyl.
(Previously presented) The compound of claim 27, wherein R3 is chosen from ethyl, propyl, isopropyl, isobutyl, sec-butyl, tert-butyl, cyclopropyl, cyclobutyl, cyclopentyl, cyclohexyl, bicyclo[1.1.1]pentyl, cyclopropylmethyl, cyclobutylmethyl, cyclopentylmethyl, cyclohexylmethyl, and bicyclo[1.1.1]pentylmethyl. 
(Previously presented) The compound of claim 27, wherein R3 is chosen from ethyl, propyl, isopropyl, isobutyl, sec-butyl, tert-butyl, cyclopropyl, cyclobutyl, cyclopentyl, cyclohexyl, cyclopropylmethyl, cyclobutylmethyl, cyclopentylmethyl, and cyclohexylmethyl. 
(Previously presented) The compound of claim 27, wherein R3 is chosen from isobutyl and cyclopropylmethyl.
(Currently Amended) A compound of claim [[17]]10, having structural Formula VI,

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
(VI)
or a salt, polymorph, or tautomer thereof, wherein:
R1 is chosen from hydrogen, C1–C6 alkyl, and C1–C6 cycloalkyl;
L is chosen from O, S, CH2, and NH; and
R3 is chosen from C2–C6 alkyl, C3–C6 cycloalkyl, and C3–C6 cycloalkylalkyl.
(Previously presented) The compound of claim 35, wherein R1 is chosen from methyl, ethyl, isopropyl, t-butyl, and hydrogen. 
(Original) The compound of claim 36, wherein R1 is hydrogen. 
(Original) The compound of claim 35, wherein L is O or S.
(Original) The compound of claim 35, wherein R3 is chosen from isobutyl and cyclopropylmethyl.
(Cancelled) 






(Original) A compound chosen from
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
,
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
,
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
,
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
,
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
,
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
,
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
,
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
,
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
,
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
,
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
,
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
,
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
,
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
,
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
,
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
,
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
,
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
,
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
,
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
,
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
,
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
,
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
,
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
,
    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
,
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
,
    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
,
    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
,
    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
,
    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
,
    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
,
    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
,
    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
,
    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale
,
    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale
,
    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale
,
    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale
,
    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale
,
    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale
,
    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale
,
    PNG
    media_image46.png
    200
    400
    media_image46.png
    Greyscale
,
    PNG
    media_image47.png
    200
    400
    media_image47.png
    Greyscale
,
    PNG
    media_image48.png
    200
    400
    media_image48.png
    Greyscale
,
    PNG
    media_image49.png
    200
    400
    media_image49.png
    Greyscale
,
    PNG
    media_image50.png
    200
    400
    media_image50.png
    Greyscale
,
    PNG
    media_image51.png
    200
    400
    media_image51.png
    Greyscale
,
    PNG
    media_image52.png
    200
    400
    media_image52.png
    Greyscale
,
    PNG
    media_image53.png
    200
    400
    media_image53.png
    Greyscale
,
    PNG
    media_image54.png
    200
    400
    media_image54.png
    Greyscale
,
    PNG
    media_image55.png
    200
    400
    media_image55.png
    Greyscale
,
    PNG
    media_image56.png
    200
    400
    media_image56.png
    Greyscale
,
    PNG
    media_image57.png
    200
    400
    media_image57.png
    Greyscale
,
    PNG
    media_image58.png
    200
    400
    media_image58.png
    Greyscale
,
    PNG
    media_image59.png
    200
    400
    media_image59.png
    Greyscale
,
    PNG
    media_image60.png
    200
    400
    media_image60.png
    Greyscale
,
    PNG
    media_image61.png
    200
    400
    media_image61.png
    Greyscale
,
    PNG
    media_image62.png
    200
    400
    media_image62.png
    Greyscale
,
    PNG
    media_image63.png
    200
    400
    media_image63.png
    Greyscale
, or a salt, polymorph, or tautomer thereof.
(Cancelled) 
(Cancelled) 
(Currently Amended) A pharmaceutical composition comprising a compound of claim 10, or a salt, polymorph, or tautomer thereof, together with a pharmaceutically acceptable carrier. 
45–60. (Cancelled)
(New) A pharmaceutical composition comprising a compound of claim 27, or a salt, polymorph, or tautomer thereof, together with a pharmaceutically acceptable carrier.
(New) A pharmaceutical composition comprising a compound of claim 35, or a salt, polymorph, or tautomer thereof, together with a pharmaceutically acceptable carrier. 
(New) A pharmaceutical composition comprising a compound of claim 41, or a salt, polymorph, or tautomer thereof, together with a pharmaceutically acceptable carrier.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A structure search has been performed on compounds of formula I as amended above and found free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627